Citation Nr: 1026389	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  08-24 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for 
posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a right 
knee disability.  

3.  Entitlement to service connection for a right knee 
disability.  

4.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.   The Des Moines RO currently has jurisdiction of the 
claims file.  

In October 2008 the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  Documentation in the 
claims file indicates that the transcript and/or tape recording 
of that hearing were lost and efforts to locate such were 
unsuccessful.  This matter is explained more fully in the 
"Duties to notify and assist" section of the instant decision.  
In September 2009, the Veteran and his spouse testified during a 
personal hearing before a DRO.  In May 2010, the Veteran and his 
spouse testified at a personal hearing before the undersigned 
Veterans Law Judge.  Transcripts of those two later hearings are 
associated with the claims file.  


FINDINGS OF FACT

1.  During the May 2010 hearing before the Board, and prior to 
the promulgation of a decision in the appeal, the Veteran 
acknowledged that he wished to withdraw his appeal as to a higher 
rating for PTSD.  

2.  In an unappealed July 1993 rating decision, the RO denied 
service connection for a right knee disability and the following 
month informed the Veteran and his representative of that 
decision and of the Veteran's appellate rights.  

3.  Evidence received since the July 1993 rating decision, which 
is not redundant or cumulative of evidence already of record at 
that time, relates to an unestablished fact necessary to 
substantiate the claim for service connection for a right knee 
disability and raises a reasonable possibility of substantiating 
that claim.  

4.  The Veteran injured both knees during service.  

5.  The Veteran had no disability of his right or left knee at 
the time of separation from active service, neither arthritis nor 
any other disability of the either knee manifested within one 
year of separation from active service, and no current disability 
of either knee is the result of his service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal 
pertaining to entitlement to a higher rating for PTSD have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

2.  The July 1993 rating decision in which the RO denied service 
connection for a right knee disability is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

3. New and material evidence having been submitted since the July 
1993 rating decision, the criteria to reopen the claim for 
service connection for a right knee disability have been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  

4.  The criteria for service connection for a right knee 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1154(b), 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).  

5.  The criteria for service connection for a left knee 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1154(b), 5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing, or at a hearing, at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2009).

During the May 2010 hearing before the undersigned, the Veteran 
indicated that he wished to withdraw his appeal as to a higher 
rating for PTSD.  May 2010 Board hearing transcript at 2-3.  
Thus, there remain no allegations of errors of fact or law for 
appellate consideration. Accordingly, the Board does not have 
jurisdiction to review the appeal and the appeal is dismissed.


Service Connection

The Veteran asserts that he has had disability of the right knee 
during the appeal period based on an injury suffered during 
service and that he has disability of the left knee as the result 
of that right knee disability.  

Service connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  "To 
establish a right to compensation for a present disability, a 
Veteran must show:  "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 
1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, may be presumed to 
have been incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service, 
even though there is no evidence of such disease during service.  
38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.307, 3.309 (2009).  

Service connection may also be granted on a secondary theory of 
entitlement.  That is, service connection may be granted for 
disability if such disability was caused or aggravated by a 
disease or injury for which service connection has been 
established.  38 C.F.R. § 3.310.  

In cases where the veteran has engaged in combat with the enemy, 
VA will accept as sufficient proof of service connection for any 
disease or injury alleged to have been incurred in or aggravated 
by such service satisfactory or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition, or hardships of 
such service, notwithstanding the absence of an official record 
of such incurrence or aggravation in such service.  38 U.S.C.A. § 
1154(b).  Reasonable doubt is to be resolved in favor of the 
veteran.  Id.  Service connection may be rebutted by clear and 
convincing evidence to the contrary.  Id.

Section 1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease or 
injury was incurred or aggravated in service, not to link the 
claimed disability etiologically to the current disorder.  Caluza 
v. Brown, 7 Vet. App. 498, 507 (1995); Libertine v. Brown, 9 Vet. 
App. 521, 523-24 (1996).  Section 1154(b) does not establish 
entitlement to a grant of service connection for a combat 
veteran; rather it aids him or her by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  Id.; see also Collette v. Brown, 82 F.3d 389, 392 (Fed. 
Cir. 1996).  The evidence must be at least in equipoise as to a 
current disability and a nexus between that disability and the 
in-service disease or injury for VA to establish service 
connection.  

Prior to receipt of his current claim, the RO denied service 
connection for a right knee disability in a July 1993 rating 
decision.  Notice of that decision and of the Veteran's appellate 
rights was mailed to the Veteran and his representative the 
following month.  VA received no further mention of compensation 
for a right knee disability until July 2006, when the RO received 
the claim leading to this appeal.  

Under 38 U.S.C.A. § 7105(a), an appeal of an RO decision to the 
Board is initiated by filing a notice of disagreement with the 
decision.  If a notice of disagreement is not received within one 
year of the mailing of notification of the decision, the decision 
becomes final and may not then be reopened.  The July 1993 
decision is therefore final.  

The exception to this rule of not reviewing the merits of a 
finally denied claim is 38 U.S.C.A. § 5108, which provides that 
if new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The regulation that implements 38 U.S.C.A. § 5108 is 38 C.F.R. § 
3.156.  Subsection (a) of that regulation provides that a 
claimant many reopen a finally adjudicated claim by submitting 
new and material evidence.  That subsection also defines "new and 
material evidence" as evidence not previously submitted to agency 
decision makers, which is neither cumulative nor redundant of 
evidence already of record, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required to 
award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Rather, it is the specified bases for the final disallowance that 
must be considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the claim.  
In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Of record at the time of the 1993 decision were service treatment 
records, an April 1993 letter in which "S.L.D.", M.D. stated 
that the Veteran had been diagnosed in 1992 with arthritis of the 
right knee secondary to an injury in Vietnam, and a report of a 
May 1993 VA examination in which the examiner did not express an 
opinion as to the etiology of any post service right knee 
symptoms.  The RO denied the claim because a right knee condition 
was not noted in the service treatment records.  

Since, that decision, the Veteran and his spouse have submitted 
statements and presented testimony.  Also added to the record are 
VA treatment records from 1979 through 2010 and treatment records 
and statements from private medical providers.  VA afforded the 
Veteran an examination in 2007.  

At the time of the 1993 RO decision the only statements before 
adjudicators with regard to treatment for either knee during 
service were the Veteran's statements that he was treated for a 
right knee strain between December 1967 and April 1968, which he 
identified as during his basic training, and a notation of 
treatment for a swollen knee in April 1967, which was during his 
basic training.  During the May 1993 examination he reported that 
he had knee surgery during service and was then returned to duty.  

During the Board hearing, the Veteran testified that while 
serving in Vietnam an explosion knocked him off of his feet and 
that this event caused a knee injury.  May 2010 Board hearing 
transcript at 3-4.  He reported that medical personnel then 
removed shrapnel from his knee.  Id. at 6.  He also testified 
that later during service, while stationed at 29 Palms, he twice 
sought treatment for knee symptoms.  Id. at 16.  

This statement of seeking treatment while at 29 Palms, which, 
given his service records, would have had to occur between March 
1971 and April 1973, was not of record in 1973.  Nor is it 
redundant of any statement that was of record at that time.  
Treatment between March 1971 and April 1973 would tend to show a 
chronic knee condition during service and hence is material 
evidence in this case.  As new and material evidence has been 
submitted the claim must be reopened.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996) (the Board is required to decide 
whether new and material evidence has been received preliminarily 
to addressing merits; what the RO may have determined in this 
regard is irrelevant).   As shown by the August 2008 statement of 
the case (SOC) and the October 2009 supplemental SOC, the RO 
considered the service connection claims on the merits.  As all 
appropriate development was accomplished on this basis, the Board 
may also proceed to the merits of the issues at hand.    See 
Curry v. Brown, 7 Vet. App. 59, 66-67 (1994).  

The requirement to presume that evidence is credible applies only 
to determining whether the claim is to be reopened.  When 
addressing the claim on the merits the Board has an obligation to 
evaluate the credibility of and assign probative weight to 
competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) (recognizing the Board's "authority to discount 
the weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence").  As to some of the factors that go into determining 
credibility both the Court of Appeals for Veterans Claims 
(Veterans Court) and the Court of Appeals for the Federal Circuit 
(Federal Circuit) have provided guidance.  See Buchanan v. 
Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that 
"the Board, as fact finder, is obligated to, and fully justified 
in, determining whether lay evidence is credible in and of 
itself, i.e., because of possible bias, conflicting statements, 
etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) 
(stating that "[t]he credibility of a witness can be impeached 
by a showing of interest, bias, inconsistent statements, or, to a 
certain extent, bad character.").  

During the Board hearing the Veteran's representative asked him 
how he injured his knee.  He replied that the impact of an 
incoming shell knocked him down.  May 2010 Board hearing 
transcript at 3.  He testified that the next thing he remembered 
was waking up in a hospital.  Id. at 4. His representative asked 
him what was wrong with his knee at that point and the Veteran 
replied in a series of statements as follows:  "Well I had 
shrapnel and stuff in it . . . And they took it out.  Of course 
they took it out and everything.  But I - - really it wasn't - - 
I guess it wasn't hurt that bad, but I had shrapnel.  And the 
impact knocked me down and."  Id. at 6.  The following exchange 
then took place between the Veteran and his representative:  

Question:  So you took shrapnel in your 
knee also?

Answer:  Yeah, that's what they had to get 
out.  

Question:  And what did they tell you at 
that point was wrong with your knee?  Did 
they explain to you, you know, was it - - 
was it dislocated or just - - was it - - 

Answer:  No, I had - - 

Question:  - - just shrapnel within the 
knee or - - 

Answer:  - - just shrapnel it.

Question:  Okay.

Answer:  I had shrapnel in the knee.  

Id. at 6-7.  

The Veteran's Form DD214 shows that he had service in the 
Republic of Vietnam from October 22, 1967 to October 31, 1968.  
His military occupational specialty was Field Artillery Man.  A 
combat history documents that he participated in 12 operations 
against the enemy during that period.  He was awarded several 
medals but was not awarded a Purple Heart.  After service in 
Vietnam he served at Camp Pendleton until January 1969, at 
Atsugi, Japan from February 1969 to February 1971, and at 29 
Palms, California from March 1971 until separation from service 
in April 1973.  

Given that the Veteran engaged in combat with the enemy, his 
statement that he was injured during that combat is taken as 
fact.  

The Veteran's statements as to the nature of that injury show 
that he does not know much about the injury including the extent 
of the injury and the treatment he received.  Clear from the 
testimony just cited above, he does not know how much shrapnel he 
had in his knee, how deep any shrapnel penetrated, or what 
procedure actually took place to remove any shrapnel.  Other 
evidence of record shows a similar vague account of his combat 
related injury.  

Section 1154(b) does not require the Board to accept as fact 
other than what lay or other satisfactory evidence demonstrates.  
The Veteran's testimony and other evidence, explained in the 
following paragraphs, shows no more than that the Veteran had an 
injury of his right knee involving shrapnel during combat 
service.  That, the Board accepts as fact.  

In the May 1993 examination report, the examiner recorded that 
the Veteran "has a serious injury of his right knee, the extent 
of which is not fully clear, but apparently there were at least 
some torn cartilages and I am not certain as to the possibility 
of cruciate ligament injury."  This is a considerably different 
account of the knee injury but of note is that it was unclear 
even at that time the nature of the injury.  His statement in the 
1993 application shows an uncertainty as to the nature of his in-
service injury when compared with his later statements as in the 
application he reported a knee strain.  Although Dr. S.L.D. 
refers to his knee injury in service, the lack of specificity of 
his comments indicates to the Board that he does not know what 
the injury consisted of and as his information comes entirely 
from the Veteran, the Veteran does not know what the any 
specifics about the injury.  

The Veteran's accounts of his history regarding his knee after 
the occurrence of the combat injury are unreliable.  For example, 
in a writing from October 2006 he stated that when he came back 
to the United States he put in a claim for service connection for 
his knee but was turned down because half of his records were 
blacked out, that if VA had taken x-rays of his knee VA would 
have found the damage "right then," and that Dr. S.L.D. took x-
rays of his knee and said he found it full of holes from Vietnam.  
Later, the Veteran and his spouse testified that x-rays done 
thirty years earlier (which would place the x-rays in 1980) 
showed that his knee was nothing but twisted bone and that he had 
holes in his knee."  May 2010 Board hearing transcript at 7.  

The Veteran filed his claim in 1993, twenty years after he was 
discharged from service.  VA obtained x-rays of his knee in 1982 
when he sought treatment and in 1993 and the x-rays showed some 
calcification but there was no report of evidence of traumatic 
injury, including negative findings of fracture.  There are no 
reports of x-rays from Dr. S.L.D. and no statement in any x-ray 
report that the Veteran's knee was full of holes.  It is clear to 
the Board that the Veteran and his spouse do not accurately 
report his medical history.  

During the September 2009 DRO hearing, the Veteran's testimony 
regarding his in-service knee injury was as follows (his 
representative is referred to in the transcript as POWER OF 
ATTORNEY and his spouse as WITNESS):  

POWER OF ATTORNEY:  Do you remember when 
you first . . . what happened to your knee?  
That you started having problems:

      [. . .]

VETERAN:  Well we I remember walking it was 
up in (Kazon) and we were walking across 
the compound and (inaudible) coming in, and 
that's what happened right there. . . 

POWER OF ATTORNEY: Were you running and you 
tripped?

VETERAN: No, no we were walking it was 
always we got bombed every day but higher 
(Tally Ho would show).  We could hear them 
coming in and half the time they missed, so 
. . . but when they came into the compound 
that's when they started hitting, and then 
we got I remember when we started hitting 
and then we kind of haste (inaudible).  We 
got (inaudible) pretty close.  

POWER OF ATTORNEY:  Okay.  How did your 
knee get injured, though?  That's what 
we're interested in.

VETERAN: (Inaudible) I don't know I woke 
up.

POWER OF ATTORNEY: You woke up and it hurt?

VETERAN: Oh . . . yeah . . . it was 
(inaudible)  

POWER OF ATTORNEY: Okay.  And you went to 
see somebody?

VETERAN:  Yeah, I went to the . . .  

POWER ORF ATTORNEY: The corpsman?

VETERAN: O . . . yeah the corpsman came to 
the scene, and then they  

WITNESS:  [Veteran's first name], you said 
that when you woke up you were in the 
hospital.

VETERAN: Right, but when I woke up.  

WITNESS:  (Inaudible) He was . . .  

VETERAN:  I mean a medevac out of there.  
They Medevac back to (inaudible).  

POWER OF ATTORNEY: They Medevac you out?

VETERAN: And when I woke up I was in a 
Naval hospital.  

POWER OF ATTORNEY:  You were in a Naval 
hospital?  And you don't remember which one 
this was?

VETERAN:  Oh . . . no (inaudible).

WITNESS: In Saigon.

VETERAN: In Saigon I now I was there.  

WITNESS: (inaudible).

VETERAN: Yeah . . . Saigon I think it was 
Saigon.  I think it was a Saigon Naval 
Hospital.  

September 2009 DRO hearing transcript at 29-30.  

The Veteran's spouse then testified that the man the Veteran was 
with was killed.  Id. at 30.  The Veteran testified that the 
explosion blew up the Veteran's knee but he was not awarded a 
Purple Heart although he was told that he would receive the 
award.  Id at 30-31.  The testimony then turned back to his 
treatment as follows:  

POWER OF ATTORNEY:  Was it surgery 
[Veteran's first name] or was it just 
cleaning up the knee?

VETERAN:  I have no idea . . .  all I know 
is that I woke up.  

POWER OF ATTORNEY:  Did you have stitches 
in your knee?  Did you have stitches?  

VETERAN:  You know what I can't remember 
what happened.  All I know is that I woke 
up.  A few days later, I mean a little bit 
later just I'm back.  

Id.  at 31.  

Although the Board acknowledges that the Veteran had some injury 
of his knee during combat and that the injury involved shrapnel, 
the nature of his testimony is such that whether the shrapnel was 
embedded in the skin, penetrated the muscle, or reached his 
joint, is not determinable from his account of the injury and 
subsequent treatment.  From what he remembers any of these 
scenarios are possible.  However, the lack of any scars of his 
knees at separation from active service, the lack of any mention 
of scars during his 1979 inpatient stay for an appendectomy, and 
the lack of any mention of shrapnel or traumatic type injuries in 
the x-ray reports of 1982 and 1993 leads the Board to the 
conclusion that any finding of shrapnel penetration into the 
joint or of damage to the joint from shrapnel or from being 
knocked down would be nothing more than pure speculation.  

As to his spouse's testimony, while she is competent to report 
what she has observed with her five senses she is not competent 
to provide evidence as to the nature of the Veteran's in-service 
knee injury because she was not present during service and, 
indeed, has testified that she did not meet the Veteran until a 
decade after his time in Vietnam.  See Lanyo v. Brown, 6 Vet. 
App. 465, 470 (1994) (laypersons are not competent to describe 
events not personally observed with their own senses).  

Service treatment records document that in April 1967, during 
recruit training, the Veteran fell on his left knee.  He was 
found to have swelling of the left knee, x-rays were negative, 
and he was prescribed an Ace bandage, given 24 hours bed rest, 
and 48 hours light duty.  There are no other reports of knee 
problems in the service treatment records.  At separation from 
service in April 1973 he underwent a medical examination.  The 
report shows that his lower extremities and musculoskeletal 
system were evaluated as clinically normal as was the evaluation 
for scars.  There is no mention of any treatment for knee 
problems or any surgical or other scars.  

Section 1154(b) does not extend to treatment alleged by the 
Veteran to have occurred in the United States at 29 Palms, 
several years after he last engaged in combat with the enemy.  
Other statements made by the Veteran contradict this account.  
During the September 2009 hearing the following exchange took 
place between the Veteran, his representative, and his spouse:  

POWER OF ATTORNEY:  Okay.  What type of 
treatment did you receive after you got out 
of the hospital?  Did you receive any type 
of treatment that they put in a profile?  
Do you remember any type of going back to 
see the doctors after that?  

VETERAN:  Well I know that I was on . . . I 
had to stay in the rear for a while, and 
then I went back . . . I meant they sent me 
back, but I had to stay there for a while 
too, I believe.  

POWER OF ATTORNEY:  Okay.  And did you get 
anymore treatment after that for the knee?  

VETERAN:  (Inaudible).  I think I was only 
. . . oh God I can't remember . . . I can't 
remember.  

POWER OF ATTORNEY:  When was the next time 
you remember getting treatment for your 
knee?  

VETERAN:  What?  

POWER OF ATTORNEY:  When is the next time 
you remember getting treatment?  Do you 
remember receiving treatment again after 
when was the next time you actually 
received treatment for your right knee?  
Any type of treatment when it started 
bothering you again?  Did you go back and 
see anyone?  

VETERAN:  No, not after I got out of 
Vietnam . . . no I mean, not really.  

WITNESS:  Yes, he did.  

VETERAN:  No, I didn't.  Not during . . . 
after I got out of Vietnam.  

WITNESS:  30 years ago he went to Dr. 
[S.L.D.].  

September 2009 DRO hearing transcript at 32-33.

Dr. S.L.D. has submitted evidence showing that he first saw the 
Veteran many years after the Veteran was discharged from service.  
Hence, this testimony shows that as of September 2009 the 
Veteran's account was that he did not see anyone for either knee 
after his return from Vietnam.  These statements are in 
contradiction to his testimony during the Board hearing that he 
was treated at 29 Palms for his knee.  His statement on the 1993 
application for benefits that he was treated prior to 1968 for 
his knee during service is also in contradiction with his 
statement during the Board hearing that he was treated at 29 
Palms.  Additionally, the service treatment records do not show 
any treatment for knee symptoms during the time that he was 
stationed at 29 Palms.  Based on these discrepancies the Board 
finds that the Veteran's statement of treatment while at 29 Palms 
is not credible.  His service treatment records are the most 
probative evidence of record as to what treatment he received 
while not in a combat zone and the Board finds as fact that the 
Veteran was not seen by service medical personnel for symptoms 
involving either knee at any time after his service in Vietnam, 
which ended in October 1968.  

At separation from service, the Veteran underwent a medical 
examination.  The April 1973 report of examination indicates 
normal clinical evaluations of his lower extremities, 
musculoskeletal system, and identifying body marks including 
scars and tattoos.  No scars are listed and no discrepancies of 
any type are noted.  This report, along with the lack of any 
treatment of his knees after his service in Vietnam tends to show 
that his boot camp injury of his left knee and his combat injury 
of his right knee left no residuals present by the time he left 
active service.

VA treatment records show that the Veteran was hospitalized for 
six days in September - October 1979 for an emergency 
appendectomy.  Notes from that hospitalization indicate that 
examination found no problems with his musculoskeletal system 
which was found to be within normal limits.  

The first post service documentation of knee problems is found in 
June 1, 1982 VA treatment notes; some nine years after separation 
from active service and nearly 14 years after he left Vietnam.  
At that time the Veteran reported that both of his knees had hurt 
for approximately one year.  He reported that he had not had any 
recent trauma but had a history of shrapnel in his right knee in 
1972.  Diagnosis was chondromalacia.  A follow up appointment in 
the middle of June 1982 includes a finding that x-rays showed 
calcific tendonitis at the quadriceps insertion in the superior 
poles of the patellate.  These notes make no mention of any 
scars.  There are also VA treatment notes during 1980 which 
include complaints involving his hips but no mention of his 
knees.  

In 2006, the Veteran applied for Social Security Administration 
(SSA) disability benefits.  He indicated in his SSA Form 3368 
disability report that pain from his knees prevented him from 
working and that his injuries first began bothering him in 1981.  
This is consistent with his report to VA in June 1982 of pain in 
both knees of one year duration and the absence of mention of 
pain of the knees (while reporting hip pain) in 1980.  This is 
evidence against a finding that he had continuity of symptoms 
involving either knee since his service in Vietnam.  

August 1992 VA mental health treatment notes document the 
Veteran's report that he had a bad knee since service but could 
not prove it.  The Board finds that this statement and statements 
since to that effect are not credible.  All other evidence up to 
this point indicated that the Veteran had suffered pain of his 
knees since 1981.  Those statements were made earlier, closer to 
his time in service and thus were not subject to the effects of 
an additional 10 year passage of time on the Veteran's memory.  
Hence, the Board finds the earlier statements more probative, and 
therefore, the latter statements not credible.  

On March 29, 1993 VA received an application for disability 
benefits for a right knee strain.  The Veteran indicated that he 
was treated at Camp Pendleton during basic training and listed 
treatment dates as December 1967 to April 1968.  In an April 7, 
1993 letter, Dr. S.L.D. reported that he had seen the Veteran for 
the first time in September 1989 for right shoulder pain.  He saw 
the Veteran in October 1990 for headaches and for knee pain, 
which was thought to be degenerative arthritis of the right knee.  
Dr. S.L.D. stated that the Veteran had continued to have problems 
with his right knee, that degenerative arthritis had been 
diagnosed in November 1992, and that this was secondary to an 
injury in Vietnam.  

Pursuant to his claim for service connection, the Veteran 
underwent VA examination in April 1993.  The examiner noted that 
in a medical history section of the report that the Veteran had 
suffered "a serious injury of his right knee, the extent of 
which was not fully clear but apparently there were at least some 
torn cartilages and I am not certain as to the possibility of 
cruciate ligament injury.  He did have surgery in the service and 
was returned to duty."  Physical examination revealed a medial 
scar over the right knee which the examiner attributed to the 
aforementioned surgery.  Diagnoses included degenerative 
arthritic changes of the right knee secondary to injury allegedly 
in service with previous surgery, but with residual pain, 
stiffness and swelling."  

As shown by the report of separation medical examination, the 
Veteran did not have any scar of his knee at separation from 
active service.  Nor was any scar noted when his knee was 
examined in 1982.  These facts lead the Board to the conclusion 
that the scar noted during the April 1993 was not the result of 
in-service surgery because that scar appeared after 1982.  

An x-ray report dated April 22, 1993 includes a clinical history 
of status post strained right knee.  The report states in full as 
follows (original all in upper case):  "Right knee:  Two views 
showed spurs on the tibial spine, posterior aspect of patella, 
margin of the tibial plateau.  Knee joint spaces are well 
preserved.  No intra-articular loose bodies, fracture, 
dislocation or bone destruction.  Impression: Osteoarthritis."  

There are no reports of x-rays of the Veteran's knees from Dr. 
S.L.D.  Indeed, August 2004 treatment notes from "I.L.", M.D., 
an orthopedic surgeon, document that the Veteran was referred for 
consultation regarding bilateral knee pain, left greater than 
right.  The Veteran reported that he had problems with his right 
knee for several years, including numerous injuries of both knees 
but that he had never had any surgery of either knee.  X-rays at 
that time showed severe osteoarthritis on the right with bone on 
bone changes on the lateral part of the knee with a valgus 
deformity.  On the left he had tricompartmental osteoarthritis 
and some narrowing in the medial joint space but not bone on 
bone.  He was assessed with right knee severe osteoarthritis and 
left knee medial meniscus tear.  There are no findings of any 
holes in the Veteran's knee or any trauma, such as from shrapnel, 
to his knee.  

Based on the above, the Board finds that the Veteran and his 
spouse's testimony regarding x-ray evidence of holes in his knee 
are not credible.  In short, the Board finds the x-ray evidence 
that is of record to be more probative than their statements of 
what x-rays showed because the x-rays are what they referred to 
in their statements that he had holes in his knee.  

Dr. S.L.D. has submitted letters expressing his opinion as to the 
Veteran's knee disabilities.  The most detailed example is from 
September 2007.  That letter states as follows:  

I have been [the Veteran's] physician for 
nearly 30 years.  His history during all of 
this time is quite consistent in that he 
has reported a severe knee injury while he 
was on active duty in Viet Nam during a 
conflict.  He has severe degenerative joint 
disease of his knee and I believe that he 
indeed did suffer this injury and that his 
current knee problems stem from the injury 
on active duty.  He stated that his medical 
records through the VA have been lost in 
regards to this injury and as you know that 
is an all too common occurrence.  Of course 
this original injury has continued to 
deteriorate through the years resulting in 
severe degenerative arthritis.  This should 
be a considered a service connected injury.  

Dr. S.L.D.'s letter in 2007 does not agree with his April 1993 
letter.  In the April 1993 letter Dr. S.L.D. stated that the 
Veteran was first seen in his office on September 7, 1989.  
Although VA has requested records from Dr. S.L.D. there are no 
records submitted by the Veteran or by Dr. S.L.D. showing 
treatment any earlier than the dates stated in the April 1993 
letter.  Hence, Dr. S.L.D.'s 2007 letter mischaracterizes the 
time frame over which he has treated the Veteran.  At the time of 
that 2007 letter the most probative evidence of record shows that 
Dr. S.L.D. has not treated the Veteran for 30 years but for less 
than 20 years.  This mischaracterization places Dr. S.L.D.'s 
opinion in a negative light because it tends to show that he is 
not accurate in his report of facts.  

Dr. S.L.D. incorrectly states that VA has lost the Veteran's 
treatment records.  During the Board hearing the Veteran and his 
spouse testified that in approximately 1980 they began to square 
dance and it was at that point that he first informed her was 
unable to dance due to knee pain.  May 2010 Board hearing 
transcript at 25-26.  The Veteran indicated that it was sometime 
after that when he went to VA for treatment for his knees.  Id.  
Similar testimony was presented during the DRO hearing.  
September 2009 DRO hearing transcript at 35.  Finally, as stated 
above, when the Veteran applied for SSA disability benefits in 
2006 he indicated that his knee condition began bothering him in 
1981.  These facts sufficiently correspond with the VA treatment 
records for the Board to conclude that there are no missing VA 
treatment records.  

But more importantly, Dr. S.L.D. provides no basis for his 
conclusion that the Veteran's osteoarthirits is due to an in-
service injury.  He merely expresses his belief that his 
arthritis stems from in-service injuries.  There is no rationale 
in any realistic meaning of the word, for his opinion.  Rather 
his opinion contains only conclusions and minimal data.  Hence, 
his opinion is afforded no probative value.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 304 (2008) (stating that most of the 
probative value or a medical opinion comes from its reasoning and 
an opinion with only conclusions and data is not entitled to any 
weight).  

In July 2008 VA afforded the Veteran an examination with regard 
to his knees.  The examiner indicated that he had reviewed the 
Veteran's claims file and he documented the results of his 
interview with the Veteran.  He also stated that he considered 
the Veteran to be a reliable historian.  The examiner documented 
the Veteran's account of his in-service injury as follows:  

Patient states he injured his right knee 
while in the service.  Was in Viet Nam and 
explosion knocked patient down sustaining 
contusion to the right knee.  No shrapnel 
wounds, knee healed and regular duty was 
continued.  Patient states he has been 
limping since Viet Nam, which resulted in 
his degenerative left knee condition.  

The Board is aware that this is a different account than that 
presented in the Veteran's testimony of suffering shrapnel 
wounds.  However, the Veteran provided this information to the 
examiner and the Veteran is the only one who could possibly know 
what happened during service.  His report to the examiner is not 
more or less accurate than his report during testimony.  In both 
instances the only available source of information as to what 
happened during his combat service is the Veteran.  The Board 
does not find the examiner to have relied on inaccurate 
information as there are insufficient indicators that the 
Veteran's other account of his combat injury is any more 
accurate.  

The physician examined the Veteran's knees and reviewed x-ray 
results of the Veteran's knees including those obtained prior to 
his right knee replacement which took place in 2008.  He listed 
the report of those results including the following report of the 
right knee from November 2007:  

Evaluation of right knee demonstrates loss 
of the lateral knee joint compartment with 
subchondral sclerosis as well as tibial 
spine spurring, consistent with 
osteoarthritis.  Additionally there is 
spurring seen involving the talus.  An 
accessory ossicle seen along the posterior 
soft tissues.  Minor degree of tissue 
swelling is seen.  

Evaluation of the left knee demonstrates 
minor tibial spine spurring with medial 
knee joint space loss.  In addition, minor 
degree of the patellar spurring is also 
seen.  The remainder of the examination is 
unremarkable.  

Impression:  1.  No fractures seen 
involving bilateral knees.  2.  
Osteoarthritis involving bilateral knee 
joints, right greater than left.  

The examiner provided an opinion with regard to the Veteran's 
osteoarthritis of his knees stating that the Veteran's 30 years 
as a laborer resulted in much greater trauma than a fall on his 
knee 42 years ago.  

In his opinion the examiner referred to the injury of the 
Veteran's left knee in 1967 as acute and stated that the injury 
quickly resolved.  The examiner clearly had the Veteran's claims 
file before him and clearly knew of the Veteran's report of an 
injury from a fall during a combat situation.  Also clear is that 
the examiner did not consider the Veteran to be other than 
credible because the examiner specifically noted that he was a 
credible historian.  

The Board is well aware that the examiner referred to the 
Veteran's in-service right knee injury as a fall on his knee and 
was referring to the 1967 injury.  He did not ignore the 
Veteran's statements and expressly stated that he believed the 
Veteran to be a reliable historian.  He thus considered the 
Veteran's report of an in-service combat injury.  Given the facts 
available to the examiner, and as discussed in the duty to notify 
and assist section of this decision the facts obtainable to 
submit to an examiner, the examination report is adequate.  

From the Veteran's account, as explained in detail above, as well 
as all other evidence of record, there is no showing that the 
Veteran's in-service combat injury consisted of shrapnel that 
penetrated past the skin and immediate surface of his knee.  His 
normal skin evaluation as to scars at separation from service 
tends to show that there was no deep penetration.  This is not a 
medical conclusion on the Board's part but observation of facts 
shown in the record.  No x-ray evidence has ever showed the 
presence of shrapnel or any indication of shrapnel injury to his 
knee joint.  During the examination just discussed the Veteran 
reported that he did not have any shrapnel injury - which tends 
to show that any shrapnel injury he did have must not have been 
particularly memorable.  As noted above he also testified that he 
thought the combat injury was not all that bad.  2010 Board 
hearing transcript at 6.  Other than a finding that the Veteran 
suffered a knee injury following an explosion and that injury 
included shrapnel wounds, no more can be said or is supported by 
the evidence.   Based on the evidence available to the examiner, 
which he clearly considered, the examination was adequate and no 
further examination is necessary.  

The VA examination was also probative because he rendered a 
logical explanation for his opinion based on the available facts.  
In this regard he explained that that the Veteran's years of 
working in a labor intensive occupation, waste disposal involving 
jumping up and down from a waste disposal truck and lifting heavy 
loads, was more likely the cause of his knee problems than any 
injury during service.  Hence, the Board finds the opinion 
probative, and, as it is supported by a reasonable explanation, 
affords it more weight than the conclusory opinion of Dr. S.L.D.  

Also considered by the Board are the reports of the Veteran and 
his spouse.  These are not reports of continuity of symptoms 
since service.  In his SSA application the Veteran stated that 
his conditions leading to the inability to work, including his 
knee pain, first started bothering him in 1981.  When he reported 
for treatment for the first time in 1982 he stated that he had 
suffered knee pain for about one year.  In a writing received in 
October 2008, the Veteran's spouse stated that prior to September 
1981, when she and the Veteran were married, she taught him out 
to square dance and they bowled.  She stated that after a couple 
of weeks he told her that he could not engage in these activities 
anymore because his knee hurt and informed her that his right 
knee was blown up in Vietnam but that VA had refused to even x-
ray the knee.  

This evidence all tends to show that the first time the Veteran 
experienced knee symptoms following service was several years 
after service and more than a decade after any injury of either 
knee, which could have occurred no later than October 1968.  
These reports are thus evidence against a finding of continuity 
of symptomatology.  The Board therefore finds that the Veteran 
has not had continuity of symptomatology since his in-service 
knee injury.  

Other statements submitted by the Veteran from laypersons are not 
probative of when his knee began to hurt or of the extent of his 
in-service injury.  In October 2008 "K.B." and "D.J.P." 
reported their observations of the Veteran suffering knee pain 
but those observations came many years after service, in 
approximately 1990, and therefore are not probative of any 
earlier onset, certainly not proximate to even the first decade 
or so after separation from active service.  

Also considered by the Board are the statements from the Veteran 
and his spouse as to a nexus between his post service arthritis 
and an in-service knee injury.  To the extent that those 
statements are competent evidence, the Board finds that the 
report of the VA examiner in 2007 is to be afforded much greater 
weight than the nexus opinions of the Veteran and his spouse.  
The Veteran and his spouse do not account for the Veteran's long 
period of physical labor as does the VA examiner.  Moreover, 
clear from the statements of the Veteran and his spouse, their 
opinions derive from what they perceive as statements from 
treating physicians that the Veteran had holes in his knees.  
Those statements were either inferred from or depended explicitly 
on some shrapnel injury - in plain terms that the shrapnel had 
bored holes in the Veteran's knees.  This theory is contradicted 
by both the lack of mention or findings by any medical 
professional that the Veteran had holes in his knee and the x-ray 
evidence which failed to show anything other than degenerative 
changes and included no findings of holes in the Veteran's knee.  

The most probative evidence of record is the objective evidence 
which does not depend on memory or interpretation of the 
statements of others where those statements are not found in the 
record.  That evidence is the post service treatment records and 
the separation examination report from April 1973.  As to opinion 
evidence, the opinion of the VA examiner in 2007 is more 
probative than the opinions of the Veteran and his spouse and Dr. 
S.L.D.  Based on the Board's findings the preponderance of the 
evidence of records is against a grant of service connection for 
the Veteran's right knee disability.  

As to his left knee disability, the Veteran has repeatedly 
contended that his left knee disability is due to 
overcompensation for his right knee disability.  As the Board has 
found that service connection is not warranted for his right knee 
disability, as a matter of law service connection is not 
warranted on a secondary basis for his left knee disability.  The 
Board has also considered whether service connection is warranted 
for his left knee disability as directly incurred during service.  

In that regard, the service treatment records mention only the 
1967 left knee injury.  At separation from service the Veteran's 
lower extremities were found to be clinically normal.  The 2007 
examiner specifically determined and explained that a fall during 
service was less likely than not the cause of his post service 
arthritis.  There is no positive evidence that the Veteran's left 
knee disability had onset during service or is directly related 
to his service.  

Finally, there is no evidence showing that the arthritis of 
either knee manifested within one year of separation from active 
service; hence, the presumptive provisions for service connection 
for chronic disease are not for application.  

In summary, the preponderance of evidence of record is against a 
finding that the Veteran's right or left knee disabilities had 
onset during his active service, are etiologically related to his 
active service, or manifested within one year of his separation 
from active service.  Hence, his appeal must be denied.  The 
evidence in this case is not so evenly balanced so as to allow 
application of the benefit-of- the- doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2009).


Duties to notify and assist

The Board first addresses the matter of the lost tape and/or 
transcript of the October 2008 hearing referred to Introduction 
of the instant decision.  A deferred rating decision from 
February 2009 documents that the Veteran attended a personal 
hearing in October 2008 on the issues before the Board.  That 
document indicates that there was no transcript of the hearing in 
the file and indicated that actions were taken to find the 
hearing transcript.  A June 2009 Report of Contact documents that 
the transcript could not be found and the tape recording could 
not be found.  The DRO contacted the Veteran and informed the 
Veteran that another hearing could be held if he so desired.  The 
Veteran accepted the offer and a personal hearing was held before 
a DRO in September 2009 during which the Veteran and his spouse 
testified.  A transcript of that hearing is of record as is a 
transcript of the hearing held before the undersigned in May 
2010.  As the Veteran has had a sufficient opportunity to present 
testimony before both a DRO and the undersigned and has done so, 
the Board finds that he has not been prejudiced by the loss of 
the October 2008 hearing documentation.  See generally, Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (explaining the rule of 
prejudicial error in the context of claims for VA benefits).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For service-connection claims, this notice must address the 
downstream elements of disability rating and effective date.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For a claim to 
reopen a previously denied claim, where the previous denial is 
final, VCAA notice must include an explanation of what is needed 
to reopen the claims, including the reason that the claim was 
previously denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006),

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in September 2006.  In that letter the RO 
informed the Veteran that his claim for service connection for a 
right knee disability had previously been denied, the evidence 
necessary to reopen the claim, and the reason for the last final 
denial.  VA also informed him of the evidence necessary to 
substantiate the underlying claim for service connection for a 
right knee disability and the evidence needed to substantiate the 
claim for service connection for a left knee disability.  The 
letter informed him as to how VA assigns disability ratings and 
effective dates.  Finally, the letter informed the Veteran of his 
and VA's respective duties in obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Associated with the claims file are the Veteran's 
service treatment records and records of assignment.  The RO has 
obtained VA outpatient treatment records from 1979 to the 2010 
and the record shows that there are no outstanding treatment 
records.  In this regard, a February 2008 VA FORM 10-7131 
documents that the RO requested all treatment records either 
archived or perpetualized from October 1973 to February 1992 and 
received records going back to 1979.  There is no indication that 
there are any outstanding records and those records tend to show 
that they are complete as to the time period requested.  Records 
from the Veteran's application for SSA disability benefits are 
associated with the claims file.  

Also of record are treatment reports and letters from private 
medical care providers.  VA has requested all records for which 
the Veteran requested assistance in obtaining and all received 
records are associated with the claims file.  During the Board 
hearing the matter of relevant treatment records held by the 
municipality that employed the Veteran as a waste collection 
worker may be obtainable was discussed.  May 2010 Board hearing 
transcript at 45.  The Veteran testified that he would attempt to 
obtain any such existing records as well as records from a Dr. 
"L." (the Board notes that there are already records associated 
with the claims file from this physician).  Id. at 45-47.  The 
Board held the record open for thirty days to allow the Veteran 
to submit additional evidence.  Id. at 54.  In June 2010 VA 
received evidence and the Veteran waived RO consideration of the 
evidence in the first instance.  The Board has considered all of 
this evidence in deciding his appeal.  See 38 C.F.R. § 20.1304(c) 
(2009).  The Veteran has not submitted the records discussed 
during the Board hearing and has not requested VA's assistance in 
obtaining any such records.  VA thus has no further duty to 
assist him in this matter.  

The Board is aware of the Veteran's statements that he was 
treated at a hospital during his service in Vietnam.  His 
testimony as to where that treatment took place indicates that he 
does not know where it took place.  See May 2010 Board hearing 
transcript at 5 (stating that he was treated at a naval hospital 
and mentioning Saigon but indicating he did not know which 
hospital or the location); see also September 2009 DRO hearing 
transcript at 30 (stating that he did not know the location of 
the hospital at which he was treated for combat injuries.)  The 
Board notes that during the DRO hearing the Veteran's spouse 
answered the question stating that the Veteran was treated in 
Saigon.  However, the Veteran has also testified that she did not 
meet the Veteran until a decade after his Vietnam service.  Hence 
her testimony is not competent evidence as to where he was 
treated.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In July 2008 VA afforded the Veteran an examination with regard 
to his knees.  The Board finds this examination to be adequate.  
The examiner relied on all available facts and data and these 
facts and data were sufficient, examined the Veteran, and 
rendered an opinion with regard to the etiology of his arthritis.  
The adequacy of this opinion is addressed above in the 
substantive part of this document because the facts of this case 
and what evidence is available is rather complicated and is more 
coherently addressed along with the merits of the case.  

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).




ORDER

The appeal as to entitlement to a rating higher than 50 percent 
for disability resulting from post traumatic stress disorder is 
dismissed.  

The claim for service connection for a right knee disability is 
reopened.  

Service connection for a right knee disability is denied.  

Service connection for a left knee disability is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


